Per Curiam,
The very object of the act of 1893 was to enable judgment to be entered for the amount admitted to be due without pre*189judice to the plaintiff’s right to proceed to trial for the recovery of the balance of the demand. No distinction between, or separation of, items of the demand was within the language or proper meaning of the act, and as it provides that judgment may be taken for the amount admitted to be due, and authorizes a trial for “ the balance of the demand,” we consider that it is of no consequence to determine how the amount is ascertained or how the balance is composed.
Judgment affirmed.